 

Exhibit 10.2

 

October 1, 2020

 

Mr. Chad Wagenheim



[Redacted]



 

Dear Chad,

 

Reference is made to the revised employment terms letter signed by you and
Sequential Brands Group, Inc. (the “Company”), dated as of June 5, 2017 (as
amended by letter dated January 11, 2019 and letter dated January 24, 2020, and
as further amended by letter agreement dated June 3, 2020 (the “Third
Amendment”), collectively, the “Agreement”). Capitalized terms used in this
letter and not otherwise defined herein shall have the meaning set forth in the
Agreement.

 

This letter amends the Agreement as follows:

 

1.The Parties acknowledge and agree that the Reduction Period (as defined in the
Third Amendment) shall continue through September 30, 2020, and that, effective
as of October 1, 2020, the Executive’s Base Salary shall return to $450,000 per
year. Accordingly, the Executive acknowledges and agrees that the Difference (as
defined in the Third Amendment) is equal to $45,000.

 

This letter represents the entire understanding of you and the Company with
respect to the amendment of the Agreement. Except as specifically amended and/or
modified by this letter, the Agreement, is hereby ratified and confirmed and all
other terms of the Agreement shall remain in full force and effect, unaltered
and unchanged by this letter, including, without limitation, Section 10 of the
Agreement titled Employee Status. For the avoidance of doubt, nothing herein
shall be construed as to modify your status as an “at-will” employee of the
Company.

 

Please confirm your acceptance and agreement to the foregoing terms by signing
below.

 

  Sincerely,       SEQUENTIAL BRANDS GROUP, INC.       /s/ David Conn   David
Conn   Chief Executive Officer

 

Accepted and agreed this 1st day of October 2020 by:   /s/ Chad Wagenheim   Chad
Wagenheim

 



 

